Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 1 of 48

Contract No. /FI1

School Reform Commission
Resolution No. SRC-
August 17, 2011

CHARTER FOR
ONLEY CHARTER HIGH SCHOOL

This Charter (the “Charter”’) is made and entered into as of July 1, 2011 (the “Effective Date”),
by and between THE SCHOOL DISTRICT OF PHILADELPHIA (the “School District”),
acting by and through the School Reform Commission (the “SRC”), with its principal place of
business at 440 North Broad Street, Philadelphia, Pennsylvania 19130, and OLNEY
CHARTER HIGH SCHOOL, a Pennsylvania nonprofit corporation (the “Charter School’’)
acting through and by its Board of Trustees (the “Charter Board”), with its principal place of
business at 100 W. Duncannon Ave., Philadelphia, PA 19120. The School District and the
Charter School together are referred to as “the Parties” or separately as a “Party”.

RECITALS

WHEREAS, on December 21, 2001, pursuant to the authority granted under Section 6-
691(c) of the Public School Code of 1949, 24 P.S. § 1-101 et seg., as amended (the “School
Code”), the Secretary of Education of the Commonwealth of Pennsylvania (the “Secretary’”)
issued a certificate declaring the School District to be in distress, and the SRC was appointed
pursuant to Section 6-696 of the School Code, 24 P.S. §6-696, as amended by Act 2001, Oct. 30,
P.L. 828, No. 83 (“Act 83”); and

WHEREAS, pursuant to Section 6-696 of the School Code, the SRC (i) is responsible
for the operation, management and educational program of the School District; (ii) is vested with
all powers and duties granted to the board of school directors (the “Board of Education”) of the
School District; and (iii) is authorized, inter alia, to grant charters and to enter into agreements
for the operation of charter schools in accordance with the Charter School Law, 24 P.S. §17-
1701-A, et seq. (the “Charter School Law”) and Act 83; and

WHEREAS, pursuant to Section 696 of the School Code, the SRC has the power to
approve an application to establish and operate a charter school; and

WHEREAS, by Resolution No. SRC-36, dated January 20, 2010, the SRC adopted the
Renaissance Schools Initiative Policy (“Renaissance Schools Policy”), which authorized the
SRC to grant Renaissance charters as part of the School District’s Renaissance Schools
Initiative; and

WHEREAS, the School District designated certain chronically underperforming School
District schools to be Renaissance Schools (“Renaissance Schools”); and
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 2 of 48

WHEREAS, Aspira, Inc. of Pennsylvania (“Turnaround Team’) was selected to be a
turnaround team as a result of its response to Request for Proposals No. 286, Renaissance
Schools Initiative — Year II (“RFP No. 286”) to turnaround one or more Renaissance Schools. A
copy of RFP 286 is attached hereto at Exhibit A; a copy of the Turnaround Team’s response to
RFP 286 is attached hereto as Exhibit B.

WHEREAS, by Resolution No. SRC-26, dated March 16, 2011, the SRC selected the
Turnaround Team to turnaround the Olney East High School (“Olney East High School”) and
Olney West High School (“Olney West High School”); and

WHEREAS, the School Advisory Council (“SAC”) for Olney East High School and the
SAC for Olney West High School approved the merger of Olney East High School and Olney
West High School into one high school to be known as Olney High School by a majority vote of
a quorum of SAC members present at properly noticed meetings for the Olney East High School
SAC and for the Olney West High School SAC; and

WHEREAS, the SAC for Olney East High School and the SAC for Olney West High
School requested that the School District merge the two schools into one high school to be
known as Olney High School; and

WHEREAS, the Turnaround Team submitted a request to the School District to merge
Olney East High School and Olney West High School into Olney High School and to grant a
charter to Olney Charter High School, Inc; An ASPIRA, Inc. of Pennsylvania School (“Olney
Charter High School”) to operate a charter school at Olney High School;

WHEREAS, the Turnaround Team submitted to the School District a Renaissance
Schools Charter Application to operate the Olney High School as a charter school; and

WHEREAS, on August 17, 2011, the SRC adopted Resolution SRC-___ (the
“Resolution”), attached hereto as Exhibit C and made a part hereof, which authorized the grant
of this Charter for the Charter School; and

WHEREAS, the Charter Board is authorized to sign this Charter;

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, the School District and the Charter School intending to be legally
bound, hereby mutually agree to the above Recitals and the following:

ARTICLE I. LEGAL REQUIREMENTS, REPRESENTATIONS
AND WARRANTIES; GRANT

A. School Reform Commission Resolution. Resolution No. SRC- , dated August 17,
2011 is attached hereto as Exhibit C and is made a part hereof.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 3 of 48

Grant of the Charter. Subject to all of the terms and conditions set forth in this Charter,
the School District grants to the Charter Board this Charter to operate the Charter School
as a public school under and pursuant to the Renaissance Schools Policy, the Charter
School Law and all other Applicable Laws (as hereinafter defined).

Legal Requirements Associated With Grant of the Charter. Prior to the full execution
of this Charter, the Charter School has provided the following documentation (“Required
Documentation”) to the School District, in form and substance acceptable to the School
District:

1.

a certified copy of the Articles of Incorporation of the Charter School, and any
amendments thereto, certified by the Secretary of State of the Commonwealth of
Pennsylvania as of a date reasonably proximate to the Effective Date;

a good standing certificate for the Charter School issued by the Secretary of State
of the Commonwealth of Pennsylvania, dated a date reasonably proximate to the
Effective Date;

a duly approved Charter Board Resolution, certified by the Secretary of the
Charter Board (i) authorizing the execution and delivery of this Charter and the
performance of the transactions contemplated hereby, (ii) stating that no members
of the Charter Board or their immediate family will have business dealings with
the Charter School, and that the Charter Board will comply with the Pennsylvania
Public Official and Employee Ethics Act; and (iii) providing the names, addresses
(including email addresses), and signatures of the officers of the Charter Board
and stating that such persons are authorized to execute and request payments
under the Charter.

a copy of the Charter School’s current bylaws. Such bylaws shall describe the
method for replacing Board members and officers and shall adopt the
requirements set forth in the “Required Management Organization of the Board of
Trustees and Requirements for Bylaws”, attached hereto as Exhibit D and
incorporated herein;

a true, correct and complete dated copy of the Charter School’s IRS Form 1023
application for recognition under Section 501(c)(3) of the Internal Revenue Code
with a representation as to the date on which the IRS Form 1023 was submitted to
the Internal Revenue Service;

a copy of the Charter School’s Admissions Policy that complies with the
Renaissance Schools Policy, RFP 286 and the Application;

a copy of the Charter School’s Student Records Policy for the collection,
maintenance, and dissemination of student records as required by 22 Pa. Code
Chapter 12;
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 4 of 48

8. a copy of the Charter School’s Student Code of Conduct that complies with RFP
286 and the Application;

9. a copy of the School Calendar showing the dates on which the Charter School is
in session, the first day of school for students;

10. a schedule of all 2011-12 Charter Board meetings;

11. a Certificate of Insurance evidencing all required insurance coverages, in the form
required in Article XIV herein and satisfactory to the School District’s Office of
Risk Management;

12. the Statement of Assurances, and all Application appendices and attachments
referred to therein (collectively, the “Statement of Assurances’), attached hereto
as Exhibit E; and

13. any contracts for the provision of management, consulting or similar services to
the Charter School.

D. Additional Required Documentation. The Parties acknowledge and agree that as of the
Effective Date, the Charter School has not provided to the School District, in the form
and substance acceptable to the School District, the following documentation
(collectively, the “Additional Required Documentation’):

I. copies of School District Enrollment Forms signed by the parent or legal guardian
of each student enrolled in the Charter School;

2. copies of Employment Verification Forms, indicating that a sufficient staff, with
complete and appropriate criminal and child abuse records checks, and all
necessary certifications as required by this Charter and Applicable Laws (as
hereinafter defined), have been hired to serve the actual enrollment of the Charter
School.

The Parties have agreed that the School District shall execute this Charter as of the
Effective Date upon the condition that the Charter School provide the Required Documentation
and the Additional Required Documentation to the School District in the form and substance
acceptable to the School District, on or before September 30, 2011.

In the event that the Charter School does not provide all of the Additional Required
Documentation to the School District in the form and substance acceptable to the School District,
by September 30, 2011, the School District shall withhold any and all funding due to the Charter
School after October 1, 2011 pursuant to 24 P.S. § 17-1725-A until all Additional Required
Documentation is provided to the School District, in the form and substance acceptable to the
School District.

E. License Agreement for Use of the Olney High School. The Parties acknowledge and

agree that they entered into an EH-45, Use of Facilities Agreement commencing July 1, 2011 for
the Charter School’s use of the Olney High School. The parties shall enter into a license
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 5 of 48

agreement(s) for use of the Olney High School by the Charter School during the Term of the
Charter. The School District shall provide a draft license agreement to the Charter as of a certain
date and the Charter School shall have no more than forty-five (45) days to execute a final
version of the license agreement.

In the event that the Charter School does not execute the license agreement within the
forty-five (45) day period in the form and substance acceptable to the School District, the School
District shall withhold any and all funding due to the Charter School after the first day of the
next month pursuant to 24 P.S. § 17-1725-A until the license agreement has been executed by the
Charter School in the form and substance acceptable to the School District.

F. Renaissance Charter Application of the Charter School. The Renaissance Charter
Application and any amendments, including the representations, certifications and assurances set
forth therein (collectively, the “Application”), is hereby incorporated in this Charter as if set
forth herein in full. The Charter Board represents and warrants that the information provided to
the School District in the Application was true, correct and complete when submitted to the
School District and remains true, correct and complete as of the Effective Date. To the extent
that the Charter Board has modified the Application between the date submitted to the School
District and the Effective Date, such modifications are (a) reflected in the body of the original
Application, or in an amendment to its original Application, and (b) have been duly approved in
writing by the School District. The Application may not be modified after the Effective Date
except by an amendment to this Charter duly authorized, executed and delivered by the Parties.
The Parties acknowledge and agree that the Application sets forth the overall goals, standards
and general operational policies of the Charter Board relating to the Charter School, and that the
Application is not a complete statement of each detail of the Charter Board’s operation of the
Charter School. To the extent that the Charter Board determines to implement specific policies,
procedures or other specific terms of operation that supplement or otherwise differ from those set
forth in the Application, the Charter Board shall have the right to implement such policies,
procedures and specific terms of operation, provided that such policies, procedures and terms of
operation are (i) not otherwise prohibited or circumscribed by RFP 286 or any Applicable Law
or Laws (as hereinafter defined) or this Charter, and (ii) not materially different form those set
forth in the Application. To the extent any conflict exists or arises between the terms of this
Charter and the terms of the Application, the terms of this Charter shall govern and control. The
Charter Board shall operate the Charter School in conformity with the mission statement set forth
in the Application.

G. Current Charter School Records. In accordance with the Applicable Laws, the Charter
School shail maintain on-site at its facility for inspection by the School District and its
representatives and agents all of certain current Charter School records (“Current Charter School
Records”) as set forth on Exhibit F attached hereto and made a part hereof.

H. Representations and Warranties. The Charter Board represents and warrants to the
SRC and the School District that:

1. It has the power and authority to enter into and perform this Charter; and
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 6 of 48

This Charter, when executed and delivered, shall be a valid and binding obligation
of the Charter School, enforceable in accordance with its terms.

There is no claim, action, suit, proceeding, investigation or inquiry pending before
any federal, state or other court or governmental or administrative agency, or to
the knowledge of the Charter Board or the Charter School, threatened against the
Charter Board or the Charter School, or any of the Charter School’s or the Charter
Board’s properties, assets, operations or businesses, that might prevent or delay
the consummation of the transactions contemplated by this Charter.

The execution, delivery and performance by the Charter Board and the Charter
School of their obligations under this Charter will not (with or without the giving
of notice or the lapse of time, or both) (i) violate any provision of the Articles of
Incorporation or Bylaws of the Charter School; (ii) violate, or require any consent,
authorization, or approval of, or exemption by, or filing under any provision of
any law, statute, rule or regulation to which the Charter Board or the Charter
School is subject; (iii) violate any judgment, order, writ or decree of any court
applicable to the Charter Board or the Charter School; (iv) conflict with, result in
a breach of, constitute a default under, or require any consent, authorization, or
approval under any contract, agreement or instrument to which the Charter Board
or the Charter School is a party, or by which any of their assets are bound; or (v)
result in the creation or imposition of any encumbrance upon the assets of the
Charter Board or the Charter School.

ARTICLE II. APPLICABLE LAWS

A. Compliance with Applicable Laws:

1.

The Charter School shall comply with the Resolution, the Renaissance Schools
Policy, common law, court decisions, court orders, the Charter School Law, the
Individuals With Disabilities Education Act, 20 U.S.C.S. §1400 et seq., as
amended (“IDEA”), the No Child Left Behind Act, P.L. 107-110 (“NCLB”), and
all other applicable state, federal and local laws, statutes, codes, ordinances,
regulations and guidance as in effect from time to time (the “Applicable Laws”).

In furtherance of and without limitation to the covenants contained herein, the
Charter School shall comply with all Applicable Laws prohibiting discrimination
on the basis of disability, race, age, creed, color, gender, religion, marital status,
veteran status, national origin, ancestry and any other protected category or
classification as required by law, and shall not unlawfully discriminate in student
admissions, hiring and operations. Any reference in this Charter to any statute or
ordinance shall mean such statute, as the same may hereafter be duly amended.

In the event that during the Term of the Charter there are proposals to amend the
Renaissance Schools Policy, with SRC permission, the School District will make
an effort to provide a copy of the proposed amendments to the Charter School
prior to adoption by the SRC.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 7 of 48

ARTICLE Ill. TERM

Term. The term of this Charter shall be five (5) years and shall commence on July 1,
2011 and shall end on June 30, 2016 (“Term”), unless revoked or not renewed sooner
pursuant to the terms of this Charter and Applicable Laws.

ARTICLE IV. OPERATIONS AND MANAGEMENT

Operation of Charter School. Subject to 24 P.S. §17-1714-A, the terms of this Charter
and Applicable Laws, the Charter Board shall be responsible for the operation of the
Charter School and shall decide all matters relating to the Charter School, including but
not limited to the following: budgeting, curriculum development, testing, operating
procedures, hiring and firing of Charter School staff, contracting with necessary
professional and nonprofessional employees and all other powers provided by Applicable

Laws.

School Calendar.

l.

The School Calendar shall show the dates on which the Charter School is in
session and the first day of school for students in compliance with School District
requirements and Applicable Law.

The Charter School shall use its best efforts to provide the School District with
the School Calendar for the following academic year by April 1“ of each calendar
year in order for School District offices, including without limitation,
Transportation and Food Services, to schedule for the provision of services for the
next academic year.

In accordance with Applicable Laws, including but not limited to the
requirements of 24 P.S. §17-1715-A (9), the Charter School shall provide a
minimum of one hundred eighty (180) days of instruction or nine hundred (900)
hours per year of instruction at the elementary level or nine hundred ninety (990)
hours of instruction at the secondary level.

The Charter School shall not remain open for students or staff on Sundays, the
Fourth of July, Memorial Day or Christmas Day.

Legal and Other Documentation. Non-Sectarian Status. The Charter Board shall
operate the Charter School as a public, non-sectarian, nonprofit corporation during the
Term of this Charter and any renewals thereof.

LEA Status. The Charter Board shall operate the Charter School as a Local Education
Agency (“LEA”) with respect to NCLB, to Child Find pursuant to 22 Pa. Code §14.121,
and to the provision of special education services under IDEA.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 8 of 48

Transportation. The School District shall provide transportation services to the students
enrolled in the Charter School in accordance with 24 P.S.§ 17-1726-A and any guidance
issued by the Department of Education during the Term of this Charter.

Review of Parental Complaints. The Charter School shall establish a procedure for
reviewing parental complaints regarding the operation of the Charter School.

Child Accounting Procedures. The Charter School shall follow the child accounting
procedures set forth in 24 P.S. §13-1332.

Student Accounts. The Charter Board shall adopt and implement policies and
procedures which provide for the handling by the Charter School, as a trustee for the
benefit of the Charter School’s students for educational purposes, of any funds associated
with the activities of the Charter School’s student groups, associations or organizations.

Health Service. The Charter School shall adopt and implement a plan for providing
school health services that complies with 24 P.S. §14-1401 et seg. of the Public School
Code and other Applicable Laws.

Management Contracts. Prior to the execution of any agreement for the management or
operation of all or substantially all of the Charter School’s functions, or all or
substantially all of the Charter School’s instructional, curricular and senior administrative
functions, including without limitation, special education or behavioral support services
(any such agreement, a “Management Agreement”), the Charter Board shall submit a
true, correct and complete copy of the proposed Management Agreement in a form
satisfactory to the School District.

Charter Board Membership, Meetings.

1. The Charter Board shall post and maintain in a public or common area of the
Charter School, a true, correct and current list of the names of the individual
members of the Charter Board. The Charter Board shall promptly and regularly
revise such list to reflect any changes in the membership of the Charter Board.
The Charter Board shall give notice to the School District (as provided in Section
XVIIE.M. below) of the names, addresses (including email addresses) and
telephone numbers of the individual members of the Charter Board, and shall
promptly and regularly give the School District notice of any changes in the
membership of the Charter Board.

2. The Charter Board shall prior to the commencement of the academic year of the
Charter School (i) adopt and duly publish in accordance with Applicable Law the
schedule for regular meetings of the Charter Board; (ii) conspicuously post or
cause to be posted in a public or common area of the Charter School a true,
correct and complete copy of its duly adopted schedule of regular meetings for
such academic year; and (iii) give notice to the School District of its duly adopted
schedule of regular meetings for such academic year. The Charter Board shall
immediately upon the approval or calling of any special or emergency meeting of
the Charter Board, conspicuously post or cause to be posted in a public or
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 9 of 48

common area of the Charter School a true, correct and complete copy of all
notices or other acts scheduling any such special or emergency meeting of the

Charter Board.

Charter School Facilities. The Charter School shall operate a charter school only at the
Olney High School at 100 W. Duncannon Ave., Philadelphia, PA 19120. The Charter
School shall not suspend or terminate operations at the School nor relocate from the
School without prior approval by the SRC by resolution.

 

Confidential and Proprietary Information. The Charter School shall keep in strictest
confidence all information acquired in connection with or as a result of this Charter as

required by Applicable Law.

Publication Rights. The Charter School agrees with regard to publication of reports,
studies, or other works, if any, developed during the Term of this Charter, or as a result
thereof, that the publication thereof will not contain information supplied to the Charter
School by the School District which is confidential, or which identifies students,
employees or officers of the School District by name without first obtaining their written
consent. Title to and the right to determine the disposition of any copyrights and
copyrightable materials first produced by the Charter School as a result of performance of
this Charter shall remain with the Charter School.

School Advisory Council.

1. The Charter School acknowledges that to facilitate community involvement
throughout the Renaissance Schools process, a School Advisory Council was
formed for each of the schools in the Renaissance Schools, including the Olney
High School. The Charter School acknowledges that Advisory Council members
will serve as liaisons between the School District, communities, and the Charter
School to ensure that Renaissance Schools offer high quality educational options
that are aligned with the community’s needs and interests. The School Advisory
Council shall serve only in an advisory capacity in providing input and feedback
to the Charter School and to the School District.

2. The Charter School agrees to work with, and address the concerns of, the School
Advisory Council for the School during the Term of Charter. The Charter School
acknowledges and agrees that the SRC may revoke or not renew the Charter if the
School Advisory Council, no later than January 15, 2016, provides to the
Superintendent a recommendation by a majority vote of the members of the
School Advisory Council that the School Advisory Council is not satisfied with
the performance of the Charter School or wants the School to return to School
District management at the end of the initial five-year term of the Charter. The
School Advisory Council recommendation shall articulate the reasons for such
dissatisfaction or readiness to return the Olney Hi gh School to the School District.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 10 of 48

ARTICLE V. CURRICULUM

Education and Curriculum Plan.

1.

The Charter School shall implement a complete educational program and
curriculum (“Educational Plan”) which is described generally in the Application.

The Charter School shall provide for the management, administrative services and
professional staff training and technology to implement the Educational Plan, and
shall have the discretion to determine textbooks, supplies, equipment and
technology necessary therefor.

The Charter School shall be solely responsible for the costs of providing
textbooks, supplies, equipment, technology and the like.

The Educational Plan may be amended from time to time by the Parties upon
agreement in writing.

The Educational Plan shall prepare students at the Charter School for participation
in the Pennsylvania System of School Assessment (the “PSSA”) as provided for
in 22 Pa. Code Ch. 5 (relating to curriculum), or subsequent regulations
promulgated to replace or amend 22 Pa. Code Ch. 5, in the manner in which the
School District is scheduled to participate.

Special Education.

1.

The Charter School, as a LEA, shall provide appropriate special education
services in accordance with Applicable Laws, to all students enrolled in the
Charter School.

The Charter School shall comply with the “Provision of Special Education
Services to Charter School Students: Guidelines,” a copy of which is attached
hereto as Exhibit E-3 and incorporated as if fully set forth herein.

Autistic Support and Life Skills Support Programs

(a) The Charter School agrees to work with the School District to serve
Philadelphia public school students in need of Autistic Support services
(“AS Program”) and Life Skills Support services (“LSS Program”),
whether or not such students live in the Attendance Feeder Pattern Zone
(as defined in Paragraph VI.B.2). The Charter School acknowledges and
agrees that in considering a placement for a student in need of Autistic
Support or Life Skills Support, the School District considers factors such
as: least restrictive environment, appropriateness of program, caseload
limits and transportation time. The Charter School agrees that if such
factors support the School District recommending the Charter School as an
option for parent consideration, the School District (i) may recommend the
Charter School as an option to the student’s parents or guardians; (ii) shall

10
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 11 of 48

(b)

(c)

(d)

(e)

inform the parent or guardian that the Charter School is a neighborhood
charter school with a neighborhood admissions policy pursuant to the
Renaissance Schools Policy and the Application, but that the student may
enroll even if he or she does not live in the Attendance Feeder pattern
Zone (as defined in Paragraph VI.B.2); and (iii) shall request that the
parent or guardian agree in writing to accept or reject the School District’s
recommendation of the Charter School as an option as an appropriate
school to provide Autistic Support services or Life Skills Support services
to the student.

If a parent or guardian decides that the student should attend the Charter
School, the Charter School agrees to enroll the student and to keep the
student enrolled even if the student’s level of service changes, unless the
parent or guardian withdraws the student. The Charter School shall treat
all students in need of Autistic Support or Life Skills Support as students
living within the Attendance Feeder Pattern Zone (as defined in Paragraph
VI.B.2) for accountability purposes.

Pursuant to Department of Education regulations, notwithstanding
Paragraph V.B.3.a., at no point in time during the Term shall the Charter
School enroll more than the following in the four (4) Autistic Support
classes in the AS Program and in the three (3) Life Skills Support in the
LSS Program:

(i) Autistic Support: 12 Itinerant and 8 Supplemental
(ii) Life Skills Support: 20 Itinerant and 20 Supplemental

In order to track caseloads in the AS Program and the LSS Program, the
Charter School agrees that it shall notify the School District in writing
prior to placing students in the AS Program or the LSS Program.

Since the Charter School has agreed to provide the AS Program or the
LSS Program and has agreed to enroll students requiring Autistic Support
services or Life Skills Support services whether or not the students live in
the Attendance Feeder Pattern Zone, if the IEP teams determine that a
student requires transportation as a related service and the student’s IEP
specifies unique transportation requirements for that student (1.e., bus
attendant, 1-to-1 supervision, door-to-door accommodations, cab service,
etc.), the School District shall pay for the basic transportation costs and the
unique transportation requirements solely for students participating in the
AS Program or the LSS Program.

4. The Charter School agrees to provide to the School District a de-identified list of
all students enrolled in the Charter School who are attending out-of-Charter
School programs, such as approved private schools, including the names and
types of programs, the grade levels of such students, and the costs of such

1]
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 12 of 48

placements, by January 31“ of every year during the Term of the Charter. The
Charter School further agrees that if a student is in the highest grade at the Charter
School, and the Charter School is recommending a more restrictive environment
for the student, the Charter School shall notify the School District of the
recommendation.

English Education of English Language Learners. The Charter School shall provide

appropriate services, in accordance with Applicable Laws, for students who are English
Language Learners (“ELL’s”).

ARTICLE VI. STUDENT ENROLLMENT

Student Enrollment. The Charter School may enroll students in grades 9 through 12
with a maximum student enrollment as follows:

School Year 2011-12: 1660
School Year 2012-13: 1765
School Year 2013-14: 1860
School Year 2014-15: 1960
School Year 2015-16: 2045

Under no circumstances may the Charter School enroll more students or enroll students
in different grades without SRC approval by resolution.

Student Admissions.

1.

Any student who was enrolled in the Olney High School in the School Computer
Network (“SCN”) on June 30, 2011 shall be considered to be residing in the
Attendance Feeder Pattern Zone (as defined in Section VI.B.2) for the Term of
the Charter, even if the student does not enroll in the Charter School during the
2011-2012 school year or even if the student returns from a disciplinary school.
Once a student has enrolled in the Charter School, such student may remain
enrolled in the Charter School even if such student moves to a residence in the
City of Philadelphia which is outside the Attendance Feeder Pattern Zone.

Pursuant to the Renaissance Schools Policy, RFP 286 and the Application, the
Charter School shall enroll all students who in the immediately prior school year
attended feeder schools for the Olney High School, as may be revised by the
School District during the Term of the Charter (“Attendance Feeder Pattern
Zone”) and as delineated on the map attached hereto as Exhibit G and made a part
hereof. The Charter School may not enroll any students who live outside the
Attendance Feeder Pattern Zone, except as provided in Section VI.B.3. and
Section VI.B.4.

Provided that there is capacity at the Charter School, the Charter School shall
enroll students who, through the School District’s High School Voluntary
Transfer Program, request a voluntary transfer to the Charter School in

12
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 13 of 48

accordance with the procedures of the High Schoo! Voluntary Transfer Program.
The Charter School agrees to provide the School District information on the
Charter School’s enrollment capacity by grade in connection with the voluntary
transfer process.

In the event that the enrollment at the Charter School on February 15, 2013 is at
least twenty-five (25) students less than the enrollment at the Charter School on
October 31, 2011, the Charter School may submit a written request to the School
District by May 1, 2013 to modify the Attendance Zone. The Charter School will
be required to complete an attendance zone modification package which shall be
developed by the School District. After review of the attendance zone
modification package, the School District shall determine in its sole discretion
whether to modify the Attendance Feeder Pattern Zone. Any modifications to the
Attendance Feeder Pattern Zone shall only involve additions of contiguous areas
to the current Attendance Feeder Pattern Zone.

The Charter School may not exclude students based on race, color, familial status,
religious creed, ancestry, sex, national origin, handicap or disability.

The Charter School shall enter into the SCN the names and addresses of all
students who voluntarily or involuntarily transfer out of the Charter School within
five (5) business days of the date of the transfer.

The Charter School shall adopt and submit to the School District an admissions
policy that complies with the Renaissance Schools Policy, RFP 286 and the
Application.

The Charter School shall submit Enrollment Forms to the School District for each
student enrolled in the Charter School within ten (10) days after receipt by the
Charter School. Each student’s Enrollment Form shall be signed by his or her
parent(s) or legal guardian(s).

The Charter School acknowledges and agrees that neither the School District nor
the Commonwealth of Pennsylvania shall have any obligation whatsoever to
provide any funding in excess of the amount derived from the enrollment limits
set forth in this Charter.

Accounting for and Recording Student Enrollment and Attendance.

1.

The Charter School shall be responsible for accounting for enrollment and
disenrollment, including withdrawals and expulsions, and shall report such data to
the School District via the SCN. Subject to 17-1729-A of the Charter School
Law, failure to provide timely and accurate student enrollment data may result in
revocation of this Charter.

All Enrollment Reports will be disaggregated such that the School District will be

able to determine enrollment by factors such as race, family income (to the extent
practicable), ELL status and special education exceptionality.

13
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 14 of 48

3. The Charter School acknowledges and agrees that it will not charge any fees or
costs associated with or in connection to student admissions or enrollment to the
School District, any parent, any student or any other person or entity.

4. The Charter School shall provide to the School District verified attendance
information through the SCN or in another electronic form on a monthly basis on
or before the 15" of each month for the prior month. If such attendance
information is not provided through the SCN, the Charter School shall provide
such attendance information in electronic form by email to the Charter School
Office.

Truancy. The Charter School shall comply with all Applicable Laws regarding truancy.
The Charter School shall report to the School District in electronic format by email all
unexcused absences of any duration greater than three (3) days to the School District
within two (2) business days. The Charter School shall submit to the School District a
report for any student after ten (10) consecutive days of unexcused absence, and any such
student shall be terminated from enrollment at the Charter School after said ten (10)
consecutive days of unexcused absence. The Charter School and the School District
acknowledge and agree that the School District, not the Charter School, bears
responsibility for enforcement of truancy laws to the extent provided in Applicable Law.
A student whose enrollment at the Charter School terminates for unexcused absence
becomes the responsibility of the School District to the extent provided under the laws
applicable to truancy and compulsory school attendance, and as regards return to
attendance at a school other than the Charter School, provided that the Charter School has
discharged its duties under this subparagraph VI.D. Whether a child terminated from
enrollment at the Charter School for unexcused absences may re-enroll at the Charter
School shall be determined by the Charter School in its discretion based upon such
circumstances and policies, subject to Applicable Law, including the Charter School

Law, as the Charter School and the Charter Board, as the case may be, then deem
relevant.

14
E.

Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 15 of 48

Student Withdrawals, Suspensions and Expulsions.

1.

The Charter School shall establish a suspension and expulsion policy that is in
compliance with the Application and Applicable Laws. The Charter School
acknowledges and agrees that it has adopted and will follow the School District’s
current Code of Student Conduct.

The Charter School shall provide the School District with an annual report
containing the names and addresses of all students who are expelled and the
reason for each expulsion consistent with the Code of Conduct. This list shall be
included in the Annual Report required by this Charter and Applicable Laws.

The Charter School shall provide the School District with an annual report
containing the names and addresses of all students who withdrew during the
school year and information about the student’s new school, if available.

If any student was expelled or withdrew from the Charter School as a result of an
Act 26 weapons violation, 24 P.S. § 13-1317.2, the Charter School shall provide
to the School District the student’s name and documentation related to the
incident within two (2) days after the student is expelled or withdraws

PDE-361 Enrollment Form. The Charter Board agrees to provide the School District
with a copy of the Charter School’s PDE-361 Enrollment Form at the same time it is
submitted by the Charter School to the Secretary.

ARTICLE VII. PERSONNEL

Personnel.

1.

The Charter Board shall be responsible for hiring, firing, supervising and
disciplining Charter School staff and shall be responsible for employee relations.

Charter School instructional professional staff, including but not limited to the
Principal, teachers and other professional instructional staff shall be direct
employees or direct independent contractors of the Charter School; that is, such
professional instructional staff may not be employees or independent contractors
of management or educational management entities, including but not limited to
any entity functioning under a Management Agreement.

Charter School staff shall be subject to the terms and conditions of employment as
established by the Charter Board, including the determination of wages, hours and
other conditions of employment.

In accordance with Section 1724-A(h)(1) of the Charter School Law, in the event
the Charter School dismisses a teacher who is on an approved leave of absence
from the School District for the purpose of teaching in the Charter School, the

I5
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 16 of 48

Charter School shall provide the School District with the following: (1) a written
explanation detailing the reasons for the dismissal at the time the dismissal
occurs; and (2) a copy of any record developed at any dismissal proceeding
conducted by the Charter School.

Licensure and Qualifications of Staff.

1. The Charter School shall ensure that all staff utilized in providing educational
services at the Charter School have all necessary licenses, certifications and
credentials required by this Charter and Applicable Laws, including without
limitation the seventy-five percent (75%) certification requirement under the
Charter School Law and the one hundred percent (100%) highly-qualified teacher
(“HQT”) requirement under the NCLB.

2. Personnel of the Charter School who provide special education or related services
to children with disabilities shall have appropriate certification as required by
Applicable Laws.

Background Clearance and Criminal History Checks.

1. The Charter School shall ensure that any personnel who may have direct contact

with students shall be required to submit Pennsylvania State Police and federal
criminal history record information prior to being employed by the Charter
School, in accordance with 24 P.S. §1-111. This provision shall also apply to
individuals who volunteer to work at the Charter School on a part time or full
time basis.

2. The Charter School shall ensure that all applicants for a position shall be required
to submit the official clearance statement regarding child injury or abuse from the
Department of Public Welfare prior to being employed by the Charter School, in
accordance with 23 Pa. C.S. Ch. 63 Subch. C.2._ This provision shall also apply
to all others to the extent required by Applicable Law.

ARTICLE VII. STUDENT RECORDS

Except as limited by Applicable Law, and as required under 17-1728-A of the Charter
School Law, the Charter School shall, with respect to each student enrolled in the Charter
School, maintain and make available to the School District within ten (10) days after
receipt of a request (which need not take the form of notice under Article XVIII, Section
M. below) therefor, or such shorter period as may be provided under Applicable Law, all
information required by the School District, including but not limited to: academic
performance, demographic information (to the extent practicable), attendance, transfers,
report cards, standardized test results, special education, truancy, disciplinary matters and
health, at such times, in such reasonable format or formats, and by such reasonable means
as the School District requires of its own public schools according to School District
policies. If the School District requires any of such information at a time, in a format or
by a means not specified in School District policy, the School District shall make a
request (which in the discretion of the School District may, or may not, take the form of

16
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 17 of 48

notice under Article XVIII, Section M. below) to the Charter School therefor, stating
with reasonable specificity the information required from the Charter School, and the
Charter School shall have not less than forty-five (45) days from the date of such request
to comply with said request for information, or such shorter period as may be provided
under Applicable Law. To enable the Charter School to accumulate, maintain and
furnish such information, the School District shall give to the Charter School access to
the SCN. The School District and the Charter School each mutually covenant and agree
to cooperate in a reasonable manner as to notices, timely response, expense of copying
and delivering records, formats of reports and other pertinent matters, in order to
facilitate timely exchange of the records and information required under this
subparagraph, subject in any event to 17-1728-A of the Charter School Law.

Except to the extent expressly waived by the School District and, as applicable, state or
federal authorities, the Charter School shall comply with all Applicable Laws concerning
the maintenance and disclosure of student records.

The Charter School shall adopt a policy for the collection, maintenance, and
dissemination of student records as required by 22 Pa. Code Chapter 12. Such policy
shall include provisions (i) on the disposition of student records in the event the Charter
School’s charter is not renewed or is revoked and (ii) on the maintenance of student
records after a student graduates from the Charter School. Additionally, such policy shall
provide that upon transfer of a student from the Charter School to another school within
the School District, the Charter School will forward such student’s records expeditiously
and in accordance with the School District’s reasonable instructions.

The Charter School shall comply with all federal student record requirements as outlined
in 20 U.S.C. 1232g and the regulations promulgated there under, 34 C.F.R. Part 99 et seq.
(commonly known as the Family Educational Rights and Privacy Act or “FERPA”), and
in the IDEA regulations, 34 C.F.R. Part 300 et seq. The School District hereby
designates employees of the Charter School as having a legitimate educational interest
such that they are entitled access to education records pursuant to FERPA. The Charter
School, its officers and employees, shall comply with FERPA at all times.

The School District will make available to the Charter School for review any existing
copies of student records in its possession which pertain to any students who enroll in the
Charter School, including academic records, disciplinary records, Individualized
Education Programs (“IEPs”) and previous standardized test scores promptly after
execution of this Charter and prior to the commencement of each successive academic
year. The School District shall maintain its existing records for such period as may be
required under any Applicable Law or under applicable School District records retention
policies, whichever is the longer, at the School District’s expense. The Charter School
shall ensure that the information required by the SCN is properly maintained and
provided by the Charter School’s staff in the manner and at the times required by the
School District.

17
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 18 of 48

ARTICLE IX. TESTING, REPORTS AND ASSESSMENTS

Standardized Tests. The Charter School shall administer all required federal, state and
local standardized tests in compliance with all Applicable Laws. The Charter School
shall provide classroom instruction which shall include, but not be limited to, instruction
on the essential knowledge and skills necessary to achieve course completion or course
credit, including end of course examinations (if required by the School District), and
scores on PSSA, and PASA (Pennsylvania Alternative State Assessment) where
applicable, and all other tests and exams required by Applicable Laws.

Student Academic Assessments. The Charter School agrees to participate in the School
District's annual city-wide academic accountability systems by: (1) adopting and
administering the most current of the PSSA assessments; (2) participating in
accountability systems applicable to all School District schools, including a maximum of
one School District predictive assessment test; and (3) participating in the School
District’s annual reporting systems including the school report card and School
Performance Index. Accountability measures for the Charter School are set forth in RFP
286 and in the Application. The Charter School has agreed to certain specific
performance targets during the Term of the Charter. Such specific performance targets
are attached to and made a part of the Applications and which are set forth in Exhibit H
attached hereto and made a part hereof. During the Term of the Charter, the specific
performance targets will be based on the School Performance Index methodology in use
at the commencement of the Charter.

School District Surveys of Charter Schools. The Charter School understands that the
Schoo! District may conduct surveys of charter school administrators, teachers, students
and parents as part of efforts to collect information on charter school programs. The
Charter School agrees to participate in and to work cooperatively with the School District
on such efforts.

Charter School Annual Reports. By August i" of each year, the Charter School shall
submit through the Pennsylvania Department of Education website or such other means
required by Pennsylvania Department of Education the Charter School’s complete
Annual Report completed in accordance with Applicable Laws, including but not limited
to 24 P.S. §17-1728-A and 22 Pa. Code §711.6, in the form prescribed by the Secretary.
The Charter School shall also, upon written request made by the School District, provide
the School District with any other records the School District, in its sole and absolute
discretion, deems necessary to properly assess the performance and operations of the
Charter School. If not prescribed by the Secretary, each annual report shall include the
following documentation, information and data: (i) copies of all insurance declaration
pages for all insurance coverages required under this Charter; (ii) copies of building code
or safety certificates; (iii) annual student suspension and expulsion data, including but not
limited to the full name and address of each expelled student; (iv) the schedule of Charter
Board meetings for the ensuing academic year; (v) copies of all policies and manuals
pertaining to students and parents, and any revisions thereto, not previously delivered to

18
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 19 of 48

the School District; and (vi) a copy of the independent financial audit required under 24
P.S. § 17-1719-A and 24 P.S. § 4-437 by October 15, or such other date as may be
specified by the Commonwealth for submission to the Commonwealth of the Charter
School’s Annual Report.

ARTICLE X. ACCOUNTABILITY

To the extent that the Charter Schoo] must under the provisions of NCLB or other
Applicable Law submit to any Commonwealth or federal agency an accountability plan
(any such plan, an “Accountability Plan’), then, not later than the date which is thirty
(30) days after the submission of said Accountability Plan to the agency requiring it, the
Charter Board shall submit to the School District a true, correct and complete copy of its
Accountability Plan. The Charter School is required to comply with NCLB and must
submit to the School District any and all school improvement plans, corrective action
plans and any other improvement plans.

Except as may be restricted or directed by Applicable Law or as may be reasonably
requested by the Charter School, the School District may treat student information it
receives from the Charter School pursuant to this Charter as public information.

The Charter School acknowledges and agrees that failure to meet, in all material respects,
the accountability criteria specified in this Charter, in whole or in part, constitutes
grounds for nonrenewal or revocation of this Charter:

1. Governance and Management.

a. The Charter Board shall implement the provisions for publication of Board
members names and the current year regular meeting dates as specified in Art. IV, Sec.
K.

b. The Charter Board shall adopt policies regarding petty cash management
and other internal controls, employment of relatives, admissions procedures, promotion
and graduation criteria, parent and public engagement, and due process procedures for
student expulsions and staff terminations.

c. The Charter Board agrees to maintain a record of its meetings and
decisions consistent with the Sunshine Act and the Pennsylvania Nonprofit Law.

d. The Charter Board shall adopt policies mandating (i) that the health
benefits for employees will be the same as those of School District employees and (ii)

that all employees shall be enrolled in the Public School Employee’s Retirement System,
in accordance with 24 P.S. § 17-1724-A

2. Operations.

a. The Charter School shall submit a complete Annual Report on the
Pennsylvania Department of Education website on or before August Ist of each year.

19
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 20 of 48

b. The Charter School shall maintain (i) the teacher certification level at
75% for each year, including special education and administrative certificates, as
required by the Charter School Law; and (ii) the one hundred percent (100%) HQT
requirement under NCLB.

c. The Charter School shall obtain FBI, criminal background and child abuse
clearances for all staff members prior to employment by the Charter School, in
accordance with Applicable Laws.

d. The Charter School shall report daily attendance and student dismissals
within ten (10) days after occurrence, as required by the Charter School Law.

e. The Charter School shall provide student support services, including
without limitation, counseling, health services, and behavioral interventions, consistent
with the provision of an optimal learning environment.

3. Program.

a. The Charter School agrees to use its best efforts to achieve AYP and the
Pennsylvania Value-Added Assessment System (“PVAAS”) growth measure consistent
with the Pennsylvania Department of Education's Accountability System pursuant NCLB
for each year during the five (5)-year Term of this Charter.

b. The Charter School agrees to fully implement and properly document
academic programming and services for special education students and for ELL students,
as required by the Pennsylvania Department of Education.

c. The Charter School agrees to meet the specific performance standards set
forth in the Application and attached hereto as Exhibit H.

d. The Charter School agrees to participate in the School District’s annual
performance indicator systems, including without limitation the School Report Card and
the School Performance Index, and to provide required information to produce results for
the systems. The Charter School understands that any such performance indicator system
may be used as one factor to assess the Charter School’s academic performance during
the Term.

e. The Charter School agrees to participate in School Quality Reviews as set
forth in the Application and attached hereto as Exhibit H.

4. Financial Accountability.

a. The Charter School agrees to cooperate fully with all School District
audits of the Charter School.

20
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 21 of 48

b. The Charter School agrees to provide annually to the School District an
independent audit no later than six (6) months after the close of each of its fiscal years.

c. The Charter School agrees to complete Addendum B (Preliminary
Statement of Revenues, Expenditures and Fund Balances) as a part of the Annual Report.

d. The Charter School agrees to seek health services reimbursements as well
as non-resident student reimbursements in a timely manner.

€. The Charter School agrees that it shall pay to the School District, within
sixty (60) days after receipt of written notice from the School District, all monies paid to
the Charter School by the School District for resident and for non-resident students who
(i) have left the school but who have been carried on the school rolls for longer than ten
(10) days, (ii) who reside outside of Philadelphia, or (iii) who are identified on the SCN
as special education students but who do not have a legally sufficient IEP or NOREP.

ARTICLE XI. BOOKS, RECORDS, AUDITS AND ACCESS

Maintenance of Books and Records. The Charter School shall keep accurate and
complete books and records of all funds received hereunder in accordance with generally
accepted accounting principles, or in such other format and under such other generally
applicable standards as may be duly designated by the Pennsylvania Department of
Education, subject to the limitations of the Charter School Law. The Charter School
shall maintain its records at one central location and shall maintain and preserve the
records and all other documentation relating to this Charter for a period of six (6) years
from the end of the Term. The Charter School shall cooperate with the School District in
supplying information and or documentation based on specific issues communicated to
the Charter School in advance to the School District or its representatives, in the form and
format used by the School District, when needed in order for the School District to meet
its reporting obligations under Applicable Laws.

Audit. The Charter School shall conduct an annual audit in accordance with the
requirements of Article 24 of the Public School Code.

School District Access. The Charter School shall provide ongoing access to the records
and facilities of the Charter School to ensure that the Charter School is in compliance
with this Charter and the Charter School Law and that requirements for testing, civil
rights and student health and safety are being met. The School District reserves the right
to audit the Charter School’s books, records, facilities and operations.

ARTICLE XH. FUNDING

The School District shall make monthly payments to the Charter School in accordance
with the funding method described in 24 P.S. §17-1725-A.

21
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 22 of 48

In the event that the School District has, at any time, paid the Charter School more than
the sums due under this Charter or under 24 P.S. §17 — 1725-A, the School District shall
withhold the amount of overpayment from the subsequent monthly payment or payments
to be provided to the Charter School until the School District has recovered the full
amount of any such overpayment.

All payment obligations by the School District hereunder shall be unsecured obligations
of the School District and the Charter School shall have no lien, security interest, claim or
right to any revenues, receipts, accounts or income of the School District whether paid or
payable to the School District.

The Charter School shall adopt procedures that comply with the “Required Financial
Procedures” attached hereto as Exhibit I and incorporated as if fully set forth herein.

 

The Charter Board shall pay to the School District an amount for each Charter School
student’s participation in the School District’s extra-curricular activities, in accordance
with a fee schedule to be established from time to time by the Parties.

ARTICLE XII. TECHNOLOGY.

The School District will provide all necessary software (“Technology”) and training to
permit the Charter School to have access to the SCN.

The Charter School shall take all necessary steps and precautions to safeguard the
Technology from damage, destruction, misuse and theft, and shall maintain appropriate
insurance protecting the Technology against damage, destruction, misuse and theft.

ARTICLE XIV. INSURANCE

Insurance Requirements.
1. Insurance Requirements.

All insurance policies required hereunder shall be maintained in full force and effect for
the Term of this Charter. Each policy shall contain the provision that there is to be thirty
(30) days prior written notice given to the School District in the event of cancellation,
non-renewal, or material change to the insurance coverages. A Certificate of Insurance
evidencing all insurance coverages as outlined below, shall be provided to the School
District for review, seven (7) working days prior to the execution of this Charter. Within
thirty (30) days of the Effective Date, certified copies of all insurance policies required
by this Charter shall be delivered to the School District for review. The insurance
companies indicated as the carriers on the Certificates of Insurance, shall be authorized to
do business in the Commonwealth of Pennsylvania, shall have an A.M. Best rating of no
less than “A: VIII,” and the carriers shall be acceptable to the School District. The School
District and the SRC shall be named as Additional Insureds, ATIMA, with respect to all
coverages, except Workers’ Compensation. The Charter School’s liability insurance
coverage shall be endorsed to state that its coverage will be primary to any other
coverage available to the SRC and School District and its officers, employees and agents,

22
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 23 of 48

that no act or omission of the School District will invalidate the coverage, and that the
insurance company waives subrogation against the School District, and any of the School
District's officers, employees and agents and the SRC and any of its members.

2. The Charter School shall maintain the following insurance policies in full force
during the term of this Charter:

(a)

(b)

(c)

(d)

(e)

Commercial General Liability:

Commercial General Liability coverage, on an occurrence basis, including
Contractual Liability, with limits not less than the following: (a)
$2,000,000 General Aggregate (including bodily injury, or property
damage or both); (b) $2,000,000 Products - Completed Operations
Aggregate; (c) $1,000,000 Per Occurrence; (d) $1,000,000 Personal and
Advertising Injury; (e) $1,000,000 Fire Damage or Fire Legal Liability;
and $10,000 Medical Expense (any one person).

Automobile Liability:

Automobile coverage with limits not less than the following: $1,000,000
Combined Single Limit for bodily injury and property damage for all
owned autos and/or hired / non-owned autos.

Workers’ Compensation and Employers Liability:

(i) Workers’ Compensation coverage for its employees with limits not
less than the statutory limits for the Commonwealth of
Pennsylvania.

(ii) | Employer’s Liability: $500,000 Each Accident-Bodily Injury by
Accident; $500,000 Each Employee-Bodily Injury by Disease;
and $500,000 Policy Limit-Bodily Injury by Disease. Other states
insurance including Pennsylvania.

Excess /Umbrella Liability:

The Charter School shall maintain Excess / Umbrella Liability coverage in
an amount not less than 5,000,000 per occurrence. The Excess/Umbrella
Policy shall schedule all underlying liability coverages required under the
Charter unless a separate 5,000,000 limit is maintained for Professional
Liability.

Professional Liability/Educators Liability/ Malpractice/Errors and
Omissions Insurance.

Professional Liability/Educators Liability / Malpractice/Errors and
Omissions Insurance with limits not less than the following: (a)

23
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 24 of 48

$1,000,000 General Aggregate; (b) $1,000,000 Per Occurrence. The
Charter School shall obtain a Sexual Molestation and Child Abuse
Endorsement.

(f) Directors and Officers Liability and Employment Practices Liability:

The Charter School shall maintain Directors and Officers Liability and
Employment Practices Liability Insurance in an amount not less than
$1,000,000.

No effect on Indemnity Obligations:

The insurance requirements set forth in this Charter are not intended and shall not
be construed to modify, limit or reduce the indemnification obligations set forth
below or limit the Charter School’s liability to the limits of the policies of
insurance required to be maintained hereunder.

ARTICLE XV. TERMINATION

Termination, Nonrenewal or Revocation of Charter.

1.

Revocation or Nonrenewal. The School District reserves the right to not renew
this Charter at the end of the Term or to revoke this Charter at any time during the
Term in accordance with 24 P.S. §17-1729-A and Applicable Laws.

Mutual Written Agreement. This Charter may be terminated by mutual written
agreement prior to the expiration of the Term, which agreement shall state the
effective date of termination. The Charter School and the School District agree
that unless the safety and health of the students and or staff is otherwise
threatened, the effective date of termination by mutual agreement will be at the
end of a semester or academic year.

Disposition of Assets upon Revocation or Termination: After the disposition of any
liabilities and obligations of the Charter School, any remaining assets of the Charter
School shal] be distributed on a proportional basis to the school entities (as defined in 24
P.S. § 17-1703-A) with students enrolled in the Charter School for the last full or partial
school year of the Charter School.

ARTICLE XVI. INDEMNIFICATION

Indemnification.

1.

The Charter School hereby agrees to indemnify and hold harmless the School
District, the Board of Education, the SRC, and any governing body authorized to
carry out the terms, supervise, or have any control over of this Charter, and their

24
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 25 of 48

respective members, designees, agents, directors, employees and representatives
(“the Indemnified Parties”) and, at the option of the School District, defend by
counsel approved by the School District in its sole discretion (provided that the
cost to the Charter School of such School District counsel shall not exceed the
rates then generally paid by the School District to its outside counsel handling
comparable matters on behalf of the School District) from and against any and all
claims, liabilities, demands, costs, charges, liens, expenses, actions, causes of
action, lawsuits, administrative proceedings, (including informal proceedings),
investigations, audits, demands, assessments, adjustments, settlement payments,
deficiencies, penalties, fines, interests, judgments and or executions, (including
without limitation reasonable expenses of investigation, legal fees, and court
costs) past and present, known, and unknown, suspected or unsuspected, asserted,
or unasserted, in contract, tort, statutory, constitutional, equity or common law,
whether or not ascertainable at the time of the execution of this Charter which
arise out of the willful or negligent act or omission of the Charter Board, the
Charter School or any member, officer, director, employee or agent thereof, or out
of any misfeasance, malfeasance or nonfeasance of the Charter School, the
Charter Board or its or their members, officers, directors, employees or agents.

2. The Charter School, for itself, the Charter Board, and the Charter School’s
members, officers, directors, employees and agents, hereby irrevocably waives
and releases any right of or claim for contribution or in recoupment from the SRC
or the School District with respect to any claims, liabilities, demands, etc. covered
by subparagraph XVI.A.1 above.

3. The Charter School agrees that the indemnification obligation in this Charter shall
survive any termination, expiration or revocation of this Charter.

4. The Parties agree to cooperate fully with one another in responding to any
allegation, claim, lawsuit, administrative action, investigation, audit or demand
arising out of this Charter. This obligation shall survive the termination of this
Charter and revocation of the Charter. The Charter School and School District
agree to notify one another if either Party receives notice of such a matter by
providing a copy of the relevant document to the other Party.

School District Statutory Immunity. Any other provision of this Charter to the contrary
notwithstanding, the School District, its officers, employees and agents and the members
of the School Reform Commission and the Board of Education retain their statutory
governmental, official and any other immunity provided pursuant to the laws of the
Commonwealth of Pennsylvania, including under 42 Pa. C.S.A. §§ 8501 and 854] et
seq., and do not waive the defenses of governmental and official immunity derived from
such laws. The School District does not waive for itself or for its officers, employees,
agents and the members of the School Reform Commission and Board of Education any
other defenses or immunities available to it or any of them.

25
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 26 of 48

ARTICLE XVI.

CERTIFICATION
REGARDING DEBARMENT, SUSPENSION AND
JNELIGIBILITY

Certification. By signing this Charter, in addition to binding itself to the terms and
conditions of this Charter, the Charter Board and the Charter School hereby certify for
themselves, their principals and including, without limitation, their affiliates, if any, that
none of them are presently debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded from performing services under any other contract,
bid, request for proposals or other governmental contracting opportunity by any federal
government department, agency or instrumentality, or any Commonwealth of
Pennsylvania department, agency or instrumentality, including any other School District
in the Commonwealth of Pennsylvania, or by The City of Philadelphia.

Notices. In the event the Charter School is unable to certify to any of the statements in
the above certification, the Charter School shall provide an immediate written
explanation to the School District representative named in Article XVIII, Paragraph M
(Notices) of this Charter. The Charter School shall provide immediate written notice to
the School District representative named in Article XVIII, Paragraph M of this Charter if
at any time, during the term of this Charter, the Charter Schoo! learns that the above
certification was erroneous when the Charter School signed this Charter or subsequently
became erroneous by reason of changed circumstances.

Reimbursement of Costs. If the Charter School is unable to certify to any statements in
the above certification, or has falsely certified, then in that event the Charter School shall
reimburse the School District for any and all reasonable costs incurred by the School
District as a result of any investigation by the School District, the federal government or
the Commonwealth of Pennsylvania concerning the Charter School’s compliance with
the terms and conditions of this Charter that results in the debarment or suspension of the
Charter School.

Compensation. If the compensation paid to the Charter School is derived from federal
government or Commonwealth of Pennsylvania grant funds, the Charter School must bill
the School District for any outstanding compensation owed to the Charter School within
thirty (30) days after the ending date of this Charter. In the event the Charter School does
not bill the School District for the balance of any compensation within said 30 day time
period, the School District, in its sole discretion, reserves the right to withhold payment
of the balance of the compensation to the Charter School because of the unavailability of
federal government or Commonwealth of Pennsylvania funds, in which event the School
District shall not be liable to the Charter School for the balance of the compensation.

Survival. This Article XVII shall survive termination of this Charter.

26
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 27 of 48

ARTICLE XVUI. MISCELLANEOUS

Applicable Law. This Charter shall be governed by, and construed in accordance with
the laws of the Commonwealth of Pennsylvania notwithstanding any conflict-of-law
doctrines of said jurisdiction to the contrary and without aid of any canon, custom or rule
of law requiring construction against the draftsman.

No Waiver. No waiver of any provision of this Charter shall be construed to be a waiver
of any breach of any other provision and no delay in acting with any regard to any breach
of any provision shall be construed to be a waiver of any such breach.

Venue. The Charter School and the School District agree that with respect to any suit,
claim, action or proceeding relating to this Charter, other than a proceeding involving the
State Charter School Appeal Board (24 P.S. § 17-1703-A), each irrevocably submits to
the exclusive jurisdiction of the courts of the Commonwealth of Pennsylvania and the
United States District Court sitting in Philadelphia, Pennsylvania. With respect to any
suit, action or proceeding related to this Charter, the Charter School (i) waives any
objection it may have to the laying of venue in such proceeding brought in any such
court; (ii) waives any claim that such proceeding has been brought in an inconvenient
forum and (iii) further waives the right to object with respect to such proceeding that such
court does not have jurisdiction over the Charter School.

Assignment. This Charter may not be transferred or assigned by the Charter School.

Illegal Activities/Conflict of Interest. Neither the Charter School nor the Charter
Board shall share with or pay to any School District official or employee, and no School
District official or employee shall accept, any portion of the funding to the Charter
School paid by the School District in connection with this Charter, or any other payment
of whatever kind from the School District, except in accordance with the law and School
District policy. The Charter School shall disclose to the School District the name(s) of
any School District official or employee sharing in the compensation or fee, or otherwise
receiving payment of whatever kind with funds received from the School District. Any
fees or compensation shared by the Charter School and a School District officer or
employee in violation of the law or School District policy shall be recoverable from the
Charter School as damages. The Charter School, its staff and members of the Charter
Board shall not at any time accept or receive any form of payment, fee, compensation or
benefit of any kind whatsoever, including but not limited to, referral or finder’s fees,
goods or services offered by hospitals, physicians, psychologists or any other healthcare
provider for a recommendation or referral of a student to another agency or healthcare
provider. The Charter Board and the Charter School hereby represent and warrant that
there is no conflict of interest between any other contracts or any other employment or
work and its rights and duties under this Charter. The Charter School shall advise the
School District if such a conflict of interest arises during the term of this Charter.

Public Official and Employee Ethics Act. The Charter School acknowledges that all
Charter School trustees and administrators must comply with the Public Official and
Employee Ethics Act and that all Charter School trustees and administrators shall submit

27
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 28 of 48

their completed Statement of Financial Interests forms by May 1* to the Charter School,
with copies to the School District.

No Third Party Beneficiary Rights. No third party, whether a constituent of the
School District or otherwise, may enforce or rely upon any obligation of or the exercise
of or the failure to exercise any right of the School District or the Charter School in this
Charter. This Charter is not intended to create any nights of a third party beneficiary;
except, however, the SRC and its respective members are intended beneficiaries of the
indemnification provisions, sovereign, governmental and official immunity, as each may
apply, and limitation of liability provisions of this Charter.

No Personal Recourse.

1. Any other provision of this Charter or any Addendum or Exhibit to the contrary
notwithstanding, the SRC and the School District retain their respective statutory
immunity as provided pursuant to the laws of the Commonwealth of
Pennsylvania, 42 Pa. C. S. A. §§8501 and 8541. The Charter School
acknowledges that the School District is a local agency, as defined in 42 Pa. C. S.
A. §§8501 and 8541 and that the School District does not waive its defense of
statutory immunity derived therefrom.

2. No personal recourse shall be had for any claim based on this Charter against any
member, official, officer, director, employee or agent, past, present or future of
the SRC, Board of Education, the School District or any successor body as such,
under any constitutional provision, statute, rule or law or by enforcement of any
assessment or penalty or otherwise.

Appendices and Exhibits. The parties agree to the terms and conditions of this Charter
and the Exhibits that are attached hereto and incorporated herein by reference.

Entire Agreement and Modification. This Charter supersedes all negotiations and all
prior agreements, oral or written, between the Parties and their respective representatives
and constitutes the entire agreement between the Parties with respect to the matters set
forth herein. This Charter may not be amended, modified, supplemented or changed in
any respect except by written agreement duly executed and signed by all Parties to this
Charter. The recitals set forth in this Charter are hereby incorporated by reference.

Severability. The terms of this Charter are severable. In the event of the
unenforceability or invalidity of any one of more of the terms, covenants, conditions or
provisions of this Charter under federal state or other applicable law, such
unenforceability or invalidity shall not render any other term, covenant, condition or
provision hereunder unenforceable or invalid.

Force Majeure. Neither party shall be liable if the performance of any part or all of this
Charter is prevented, delayed, hindered or otherwise made impractical or impossible by
reason of any strike, flood, riot, fire, explosion, war, act of God, sabotage, accident or any
other casualty or cause beyond either party’s control and which cannot be overcome by
reasonable diligence or without unusual expense.

28
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 29 of 48

Notices. When notices are required under this Charter, they shall be sent by: (a)

registered mail or certified mail, return receipt requested; (b) hand delivery; (c) nationally
recognized overnight courier service, or (d) facsimile with an original copy delivered by
one of methods specified in (a) — (c) above, to the parties at the address set forth below.
All notices shall be effective upon receipt, facsimile notice as evidenced by the
confirmation thereof provided by the transmitter’s machine. All notices shall be

addressed as follows:

To the School District:

With a courtesy copy to

With a required copy to:

To the Charter School:

With a required copy to:

Office of Charter, Partnership and
New Schools

Attn: Renaissance Schools Office
The School District of Philadelphia
440 North Broad Street, 3rd Floor
Philadelphia, PA 19130

School Reform Commission

The School District of Philadelphia
440 North Broad Street, 1 Floor
Philadelphia, PA 19130

Attn: Chair

Office of General Counsel

The School District of Philadelphia
440 North Broad Street, Suite 313
Philadelphia, PA 19130

Attention: General Counsel

Alfredo Calderon

Olney High School

100 W. Duncannon Ave.
Philadelphia, PA 19120

 

 

,PA -
Attention: , Esquire

(__)__-_

Each party hereto may change one or more of the addresses set forth above for receipt of notices
under this Charter, by notice to the other party delivered in the manner set forth in this Section

XVIILM.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 30 of 48

Survival. Any and all agreements set forth in this Charter which by its or their
nature, would reasonably be performed after termination of this Charter, shall survive and
be enforceable after such termination. Any and all liabilities, actual or contingent, which
shall have arisen in connection with this Charter shall survive any termination of this
Charter.

Headings. The headings of the provisions and paragraphs contained herein are intended
for convenience of reference only and in no way define, limit or describe the scope or
intent of this Charter, nor in any way affect the interpretation of this Charter.

Counterparts. This Charter may be executed in counterparts, each of which shall be
deemed an original and shall have full force and effect as an original, but all of which
shall constitute one and the same instrument.

30
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 31 of 48

IN WITNESS WHEREOF, the undersigned have executed this Charter the day and year first

written above.

THE SCHOOL DISTRICT OF
PHILADELPHIA

By:

 

Robert L. Archie, Jr.
Chair, School Reform Commission

OLNEY CHARTER HIGH SCHOOL

Mach Fabs

Name: Acazet KDA US
Chair
Board of Trustees

 

31

APPROVED AS TO FORM:

 

Assistant General Counsel

ATTEST:

ANdoud(it
Name: JAM@Ara Newthovy)

Secretary
Board of Trustees
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 32 of 48

Exhibit A

Exhibit B

Exhibit C

Exhibit D

Exhibit E
Exhibit E-1

Exhibit E-2

Exhibit E-3

Exhibit F

Exhibit G

Exhibit H

Exhibit I

TABLE OF EXHIBITS

Request for Proposals No. 286, Renaissance Schools Initiative —
Year | (“RFP 286”)

Aspira, Inc. of Pennsylvania’s Response to RFP 286

SRC Resolution No. SRC-__., dated August 17, 2011.

Required Management Organization of the
Board of Trustees and Requirement for Bylaws

Statement of Assurances

RFP 286, Pages 11-16; Section B(7) -- Accountability

Performance Targets for Renaissance Schools

Provision of Special Education Services to Charter School

Students Guidelines

Current Charter School Records

Attendance Zone Map

Charter School’s Specific Performance Targets

Required Financial Procedures
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 33 of 48

EXHIBIT A

REQUEST FOR PROPOSALS NO. 286, RENAISSANCE SCHOOLS INITIATIVE -
YEAR II (“RFP 286”)
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 34 of 48

EXHIBIT B
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 35 of 48

EXHIBIT C
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 36 of 48

EXHIBIT D

REQUIRED MANAGEMENT ORGANIZATION
OF
THE BOARD OF TRUSTEES
AND
REQUIREMENTS FOR BYLAWS

 

An affirmative vote of a majority of the members of the Board of Trustees of the Charter
School, duly recorded, (“Board of Trustees” or “Board”) showing how each member voted,
shall be used in order to take action on the following subjects:

* School calendar (must include 990 hours or 180 days of instruction for secondary
students [grades 7 — 12] and 900 hours or 180 days for elementary students [grades 1 — 6].
School cannot be kept open for students or staff on Sundays, Fourth of July, Memorial Day or
Christmas).

* Adopting textbooks.

* Appointing or dismissing charter school administrators.

* Adopting the annual budget.

* Purchasing or selling of land.

* Locating new buildings or changing the location.

* Creating or increasing any indebtedness.

* Adopting courses of study.

* Designating depositories for school funds.

* Fixing salaries or compensation of administrators, teachers, or other employees of
the charter school.

* Entering into contracts with and making appropriations to an intermediate unit,

school district or Area Vocational/Technical School for the charter’s proportionate share of the
cost of services provided or to be provided by the foregoing entitles.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 37 of 48

Requirements for the bylaws:

1. The bylaws must contain a provision for “failure to organize or neglect of duty.”
Specifically, the bylaws must outline a removal procedure for the failure of a board member to
perform his or her duties as outlined in the Charter School Law.

2. No board member shall as a private person engage in any business transaction with the
charter school of which he or she is a trustee, be employed in any capacity by the charter school
of which he or she is a trustee, or receive from such charter school any pay for services rendered
to the charter school.

3. A charter school board of trustees shall have a designated treasurer who shall receive all
funds including local, state and federal funds and privately donated funds. The treasurer shall
also make payments out of the same on proper orders approved by the board of trustees, signed
by the president or vice-president of the board. The treasurer may pay out such funds on orders
which have been properly signed without the approval of the board first having been secured for
the payment of amounts owing under any contracts which shall previously have been approved
by the board, and by which prompt payment the charter will receive discount or other advantage.

4. Procedures for dismissal of an employee must be contained in the bylaws.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 38 of 48

 

EXHIBIT E
STATEMENT OF ASSURANCES

FOR RENAISSANCE SCHOOLS INITIATIVE CHARTER SCHOOLS

FOR 2011-12

By authorized signature below, Olney Charter High School (“Charter School”) hereby
agrees that the following terms and conditions shall apply if a charter is granted to the
Charter School for the Olney High School, pursuant to the Renaissance Schools Initiative
Charter Application as part of Request for Proposals No. 286, Renaissance Schools
Initiative —- Year II (“RFP No. 286”). The Charter School acknowledges and agrees that
this Statement of Assurances is incorporated in and made a part of the Renaissance
Schools Initiative Charter Application, and the Charter School agrees to abide by all the
terms, provisions and requirements of RFP No. 286 with respect to the RFP process and
the Turnaround Team selection process, and in the Charter School’s operation of any
Renaissance School, if selected. Charter School understands that any material deviation
from any of the terms, provisions or requirements of RFP No. 286 or such terms,
provisions or requirements set forth below shall be cause for revocation or nonrenewal of
a charter by the School Reform Commission (“SRC”) awarded under RFP No. 286:

1. The Charter Schoo! will comply with all applicable federal and state laws and
regulations and the provisions and requirements of RFP No. 286, notwithstanding
any contrary provisions in the Charter School Law.

2. The Charter School will be nonsectarian in all operations.

3. The Board of Trustees of the Charter School (“Charter Board”) shall be
authorized to sign a written charter with the School District of Philadelphia
(“School District’). The Charter School shall submit to the Schoo! District the
formal resolution adopted by the Charter Board.

4. The Charter School shall provide a minimum of one-hundred eighty (180) days of
instruction or nine hundred (900) hours per year of instruction at the elementary
level, or nine hundred ninety (990) hours per year of instruction at the secondary
level.

5. Prior to employing any individual or engaging any contractor and contractor’s
employees who shall have direct contact with students, the Charter School shall
ensure that criminal history and child abuse/injury records are obtained and
reviewed in compliance with §1-111 of the Public School Code and 23 Pa. C.S.A.
subchapter C2, regarding background checks.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 39 of 48

10.

11.

12.

13.

The Charter School shall provide the School District with access to all of its
records and facilities to ensure that the Charter School is in compliance with its
written charter.

The Charter School shall utilize a management structure that is consistent with the
Renaissance Schools Initiative Charter School Application and with Exhibit A:
Required Management Organization of the Board of Trustees and Requirements
for Bylaws.

The Charter School shall enroll and disenroll each student using the School
District’s School Computer Network.

The Charter School shall abide by the performance standards and enrollment
requirements set forth in its Renaissance Schools Initiative Charter School
Application and in RFP No. 286. The Accountability Section of RFP 286 is
attached hereto as Exhibit E-1 and is made a part hereof.

The Charter School acknowledges and agrees that during every year of the term
of the charter, the Charter School shall meet the performance targets for Olney
High School as set forth in Exhibit E-2 attached hereto and made a part hereof.
The Charter School acknowledges and agrees that failure to meet such
performance targets for any year during the term of the charter shall be grounds
for revocation or non-renewal of the charter.

The Charter School agrees to work with, and address the concerns of, the School
Advisory Council for the Olney High School during the Term of Charter. The
Charter School acknowledges and agrees that the SRC may revoke or not renew
the Charter if the School Advisory Council, no later than January 15, 2016,
provides to the Superintendent a recommendation by a majority vote of the
members of the School Advisory Council that the School Advisory Council is not
satisfied with the performance of the Charter School or wants the Olney High
School to return to School District management at the end of the initial five-year
term of the Charter. The School Advisory Council recommendation shall
articulate the reasons for such dissatisfaction or readiness to return the Olney
High School to the School District.

The Charter School shall serve all eligible children who reside in the catchment
area of the school regardless of whether the child was residing in the catchment
area and/or attending the neighborhood school at the time of conversion into a
Renaissance School. The Charter School shall adopt an admissions policy that
reflects this requirement and shall ensure that there will always be space available
for resident students who reside in the catchment area to enroll.

The Charter School shall provide evidence that it has incorporated a charter entity
as a Pennsylvania nonprofit corporation and that the entity has applied to the
Internal Revenue Service (“IRS”) for federal tax exemption. The Charter School
shall provide to the School District a copy of its federal exemption letter after
receipt from the IRS.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 40 of 48

14. The Charter School shall submit the following to the School District:

a. Employment Verification forms indicating that a sufficient staff with
complete and appropriate criminal and child abuse records checks have been hired
to serve the actual enrollment of the charter school;

b. Evidence that the Charter School has obtained the insurance coverages as
required by the Charter.

15. The Charter School shall adopt detailed procedures for suspension and expulsion
that comply with the Public School Code and the School District Code of Student
Conduct.

16. The Charter School will meet the legal, professional and ethical standards and
applicable laws for maintaining school records and confidential student records,
and for disseminating information.

17. The Charter School will follow State child accounting procedures (24 PS § 13-
1332).

18. The Charter School will comply with the Provision of Special Education
Services to Charter School Students: Guidelines, attached hereto as Exhibit E-3.

19. If the Charter School plans to offer food services, federal and state regulations for
student participation must be followed.

20. The Charter School shall adopt a plan for providing school health services that
complies with Article XIV of the Public School Code and shall maintain student
health and immunization records in compliance with applicable law.

21. The Charter School shall offer a health benefits package the same as that of the
School District, as required in Section 1724-A of the Charter School Law.

22. The Charter School shall develop a purchasing procedure that addresses a
competitive way to purchase goods and services and shall have appropriate board
oversight of all spending in the Charter School’s bylaws.

23. The Charter School shall follow the financial procedures listed in Charter School
Application Exhibit A: Required Financial Procedures.

24. The Charter School shall have a plan for regular financial reviews and audits in
accordance with Section 1719-A of the Charter School Law. The Charter School
shall submit annual reports to the Pennsylvania Department of Education and to
the School District by August 1“ of every year.

25. The Charter School shall provide copies of any amendments to the Charter
School’s Articles of Incorporation or Bylaws to the School District within thirty
(30) days after such amendments have been approved by the Charter Board.

FL Libe glaal ae]

Signature of Authorized Representative of Charter School ‘Date |
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 41 of 48

EXHIBIT E-1

REP 286, PAGES 11-16
SECTION B(7) -- ACCOUNTABILITY
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 42 of 48

EXHIBIT E-2
Performance Targets for Renaissance Schools

1. By 2013, Renaissance Schools must have a School Performance Index Ranking

(SPI) Ranking equal to or less than an “8,” based on 2009-2010 SPI cut score
values for each SPI component.

2. By 2014, Renaissance Schools must have an SPI Ranking equal to or less than a
“7,” based on 2009-2010 SPI cut score values for each SPI component.

3. By 2015, Renaissance Schools must have an SPI Ranking equal to or less than a
“5,” based on 2009-2010 SPI cut score values for each SPI component.

Utilizing the methodology in the School District’s “Comprehensive Guide to the School
Performance Index”, the SPI Ranking may be met based on any combination of

improvements in SPI components, including PSSA growth, PSSA Achievement, and
student/teacher/parent engagement.

If a Renaissance Schools does not meet their Performance Targets for two consecutive
years, the SRC may vote to revoke their charter.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 43 of 48

EXHIBIT E-3

THE SCHOOL DISTRICT OF PHILADELPHIA

Provision of Special Education Services to Charter School Students
Guidelines

 

The following duties will apply to charter schools:

1)

2)

3)

4)

5)

6)

1)

8)

Each charter school is responsible for providing a free appropriate public education to students with
disabilities enrolled in that charter school who have been determined by an Individualized Education
Program (IEP) team to require specially designed instruction. The cost of implementing the specially
designed instruction will be borne by the charter school. Students provided such services by the
charter school and with a valid Nora, CER and IEP will be considered eligible for additional special
education payment to the charter school. Charter schools are required to input relevant data to the
School Computer Network (valid dates of Nora, CER and IEP) and submit the first page of the IEP to
the District. Assuming valid Nora and CER, payments are effective as of the date listed on the IEP.

Each charter school must ensure full compliance with the Individuals with Disabilities Education Act
(IDEA). This includes, but is not limited to child find, identification, and procedural safeguards,
including: access to records, appointment of surrogate parents, notice, opportunity for mediation of
disputes, the right to a due process hearing, and assurance of the Free and Appropriate Public
Education (FAPE).

Each charter school must ensure that students who are suspected of having disabilities are properly
evaluated and re-evaluated at established intervals required by IDEA, using culture-fair, non-biased
assessment tools, by properly certified personnel, adhering to required timelines, and providing
required notification to parents.

When a student enrolled in a charter school presents a valid and current IEP, and/or the charter school
JEP team determines that a student with disabilities requires specially designed instruction, the charter
schoo] must ensure that the IEP is implemented in accordance with the IDEA, and reviewed at least
annually.

Charter schools must maintain the confidentiality of personally identifiable information regarding
students with disabilities as per the Family Educational Rights and Privacy Act (FERPA) and IDEA.

The charter school is responsible for providing the names of all students eligible for special education
services provided by the charter school along with all other data required for the federal child count.
This data is to be submitted electronically through the District’s Schoo] Computer Network (SCN) no
later than November 30 of each year.

Continuation of the additional special education payment is contingent on the charter school
maintaining current and valid IEP, Nora and CER documentation. As stated in Section 1728-A of Act
22 of 1997, the charter school will provide to the School District “ongoing access to records and
facilities of the charter school to ensure that the charter school is in compliance with its charter and
this Act and that requirements for testing, civil rights, and student health and safety are being met.”

Verification of students’ eligibility for the additional special education funding will be based on the
charter school’s performance of all necessary procedures relative to the evaluation and re-evaluation
for special education services in accordance with the timelines and criteria specified by law.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 44 of 48

 

EXHIBIT F

CURRENT CHARTER SCHOOL RECORDS

Every charter school must maintain the following records (“Current Charter School Records”)
on-site at the charter school’s facility and make such Current Charter School records available
for inspection by the School District:

1.

Up-to-date Clearances for Every Employee and Volunteer of the Charter School:

e Child Abuse Clearances
° Criminal Record Checks by the Pennsylvania State Police and FBI

Student Immunization Records
Home Language Survey Results
Parent/Student Handbook

Statements of Financial Interests for Members of the Charter Board of Trustees
and for all administrators (due May | of each year)

Posted Charter Board of Trustees Meeting Dates, Times and Locations
Charter Board of Trustees Meeting Minutes
Charter School Bylaws

Charter Enrollment Forms for all students enrolled in the Charter School as of the
date of enrollment.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 45 of 48

EXHIBIT G

ATTENDANCE ZONE MAP
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 46 of 48

EXHIBIT H

CHARTER SCHOOL’S SPECIFIC PERFORMANCE TARGETS
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 47 of 48

EXHIBIT I

REQUIRED FINANCIAL PROCEDURES

 

The treasurer of the charter shall deposit the funds belonging to the charter school in a depository
approved by the board and shall at the end of each month make a report to the charter board of
trustees of the amount of funds received and disbursed by him or her during the month. All
deposits of charter school funds by the charter treasurer shall be made in the name of the charter
school.

The board of trustees of a charter school shall invest charter school funds consistent with sound
business practice. Authorized types of investments for charter schools shall be:

* United States Treasury bills

* Short-term obligations of the United States Government or its agencies or
instrumentalities

* Deposits in savings accounts or time deposits or share account of institutions
insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance
Corporation or the National Credit Union Share Insurance Fund to the extent that such accounts
are so insured, and for any amounts above the insured maximum, provided that approved
collateral as provided bylaw therefor shall be pledged by the depository.

* Obligations of the United States of America or any of its agencies or
instrumentalities backed by the full faith and credit of the United States of America, the
Commonwealth of Pennsylvania and any of its agencies or instrumentalities backed by the full
faith of the Commonwealth, or of any political subdivision of the Commonwealth of
Pennsylvania of any of its agencies or instrumentalities backed by the full faith and credit of the
political subdivision.

* Shares of an investment company registered under the Investment Company of
America Act of 1940 (54 Stat. 789, 15 U.S.C. § 80a-1 et seq.) as defined in 24 P.S. § 4-440.1 of
the Public School Code.

NOTE: All investments shall be subject to the standards set forth in 24 P.S. § 4-440.1
of the Pennsylvania Public School Code.

The school treasurer shall settle annually at the end of the Charter School’s regular fiscal year,
with the School Reform Commission or its designee, each account that the school may have open
with the School District for such fiscal year.
Case 2:19-cv-04415-JS Document 10-8 Filed 10/22/19 Page 48 of 48

An annual school audit shall be conducted according to the requirements of Article 24 of the
Public School Code of 1949 as amended. Charter school boards of trustees shall follow
requirements set forth for school boards in this section.
